EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective
January 1, 2007, (the “Effective Date”) by and between Ross Stores, Inc. (the
“Company”), a Delaware corporation, and Barbara Rentler (the “Executive”).

RECITALS

     A. The Company wishes to employ the Executive, and the Executive is willing
to accept such employment, as Executive Vice President, Merchandising.

     B. It is now the mutual desire of the Company and the Executive to enter
into a written employment agreement to govern the terms of the Executive’s
employment by the Company as of and following the Effective Date on the terms
and conditions set forth below.

TERMS AND CONDITIONS

     In consideration for the promises of the parties set forth below, the
Company and the Executive hereby agree as follows:

     1. Term. Subject to the provisions of Section 6 of this Agreement, the term
of employment of the Executive by the Company under this Agreement (“Term of
Employment”) shall be as follows:

          (a) Initial Term. The initial Term of Employment of the Executive by
the Company under this Agreement shall begin on the Effective Date and end on
March 31, 2011 (the “Initial Term”), unless extended or terminated earlier in
accordance with this Agreement.

          (b) Renewal Terms. Upon the timely written request of the Executive to
extend the Term of Employment, the Compensation Committee of the Board of
Directors of the Company (“Committee”) shall consider extending the Executive’s
employment with the Company under this Agreement. To be timely, such request
must be delivered to the Company’s Chief Executive Officer not earlier than
twelve (12) months prior to the end of the then effective Initial Term or
Renewal Term and, in any case, while the Executive remains an employee of the
Company. Such request must contain no proposed modification to the provisions of
this Agreement other than an extension of the Term of Employment for an
additional two (2) years. Within thirty (30) days following the receipt of such
notice, the Chief Executive Officer will discuss such request with the Committee
and advise the Executive, in writing, within thirty (30) days following its
consideration of the Executive’s written request, of the approval or disapproval
of such extension request. The failure to provide such written advice shall
constitute a denial of the Executive’s request for extension. If the Executive’s
request for an extension is approved, the Term of Employment shall be extended
for two (2) additional years commencing on the date immediately following the
date of expiration of the then effective term. Such additional two-year period
is referred to herein as a “Renewal Term.”

--------------------------------------------------------------------------------

     2. Position and Duties. During the Term of Employment, the Executive shall
serve as Executive Vice President, Merchandising. As used in this Agreement, the
term “Company” includes Ross Stores, Inc. and each and any of its divisions,
affiliates or subsidiaries (except that, where the term relates to stock,
stockholders, stock options or other stock-based awards or the Board, it means
Ross Stores, Inc.). The Executive’s employment may be transferred, assigned, or
re-assigned to Ross Stores, Inc. or a division, affiliate or subsidiary of Ross
Stores, Inc., and such transfer, assignment, or re-assignment will not
constitute a termination of employment or “Good Reason” for the Executive’s
termination of employment under this Agreement. During the Term of Employment,
the Executive may engage in outside activities provided those activities
(including but not limited to membership on boards of directors of
not-for-profit and for-profit organizations) do not conflict with the
Executive’s duties and responsibilities hereunder, and provided further that the
Executive gives written notice to the Board of any significant outside business
activity in which the Executive plans to become involved, whether or not such
activity is pursued for profit.

     3. Principal Place of Employment. The Executive shall be employed at the
Company’s offices in New York, New York, except for required travel on the
Company’s business to an extent substantially consistent with present business
travel obligations of the Executive’s position.

     4. Compensation and Related Matters.

          (a) Salary. During the Term of Employment, the Company shall pay to
the Executive a salary at a rate of not less than Seven Hundred Fifty Hundred
Thousand Dollars ($750,000) per annum. The Executive’s salary shall be payable
in substantially equal installments in accordance with the Company’s normal
payroll practices applicable to senior officers. Subject to the first sentence
of this Section 4(a), the Executive’s salary may be adjusted from time to time
by the Board in accordance with normal business practices of the Company.

          (b) Bonus. During the Term of Employment, the Executive shall be
eligible to receive an annual bonus paid under the Company’s existing bonus
incentive plan that covers the Executive (which is currently the Incentive
Compensation Plan) or any replacement plan that may subsequently be established
and in effect during the term of the Term of Employment. The current target
annual bonus the Executive is eligible to earn upon achievement of 100% of all
applicable performance targets under such bonus incentive plan is 65% of the
Executive’s then current salary. The Executive’s death, termination for Cause or
Voluntary Termination (as described in Sections 6(a), 6(c) and 6(f),
respectively) prior to the Company’s payment of the bonus for a fiscal year of
the Company will cause the Executive to be ineligible for any annual bonus for
that fiscal year or any pro-rata portion of such bonus.

          (c) Expenses. During the Term of Employment, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in performing services hereunder, including all reasonable
expenses of travel and living while away from home, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Company.

          (d) Benefits. During the Term of Employment, the Executive shall be
entitled to participate in all of the Company’s employee benefit plans and
arrangements in which senior executives of the Company are eligible to
participate. The Company shall not make any changes in such plans or
arrangements which would adversely affect the Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
senior executives of the Company and does not result in a proportionately
greater reduction in the rights or benefits of the Executive as compared with
any other similarly situated senior executive of the Company. The Executive
shall be entitled to participate in, or receive benefits under, any employee
benefit plan or arrangement made available by the Company in the future to its
senior executives, subject to, and on a basis consistent with, the terms,
conditions and overall administration of such plans and arrangements. Except as
otherwise specifically provided herein, nothing paid to the Executive under any
plan or arrangement presently in effect or made available in the future shall be
in lieu of the salary or bonus otherwise payable under this Agreement.

2

--------------------------------------------------------------------------------

          (e) Vacations. During the Term of Employment, the Executive shall be
entitled to twenty-five (25) vacation days in each calendar year, and to
compensation in respect of earned but unused vacation days, determined in
accordance with the Company’s vacation plan. The Executive shall also be
entitled to all paid holidays given by the Company to its senior executives.
Unused vacation days shall not be forfeited once they have been earned and, if
still unused at the time of the Executive’s termination of employment with the
Company, shall be promptly paid to the Executive at their then-current value,
based on the Executive’s rate of pay at the time of the Executive’s termination
of employment.

          (f) Services Furnished. The Company shall furnish the Executive with
office space and such services as are suitable to the Executive’s position and
adequate for the performance of the Executive’s duties during the Term of
Employment.

     5. Confidential Information and Intellectual Property.

          (a) The Executive agrees not to use in any manner or disclose,
distribute, publish, communicate or in any way cause to be used, disclosed,
distributed, published, or communicated in any way or at any time, either while
in the Company's employ or at any time thereafter, to any person not employed by
the Company, or not engaged to render services to the Company, any Confidential
Information obtained while in the employ of the Company other than in the
performance of the Executive’s duties hereunder.

          (b) Confidential Information includes any written or unwritten
information which relates to and/or is used by the Company or its subsidiaries,
affiliates or divisions, including, without limitation (i) the names, addresses,
buying habits and other special information regarding past, present and
potential customers, employees and suppliers of the Company, (ii) customer and
supplier contracts and transactions or price lists of the Company and suppliers,
(iii) methods of distribution, (iv) all agreements, files, books, logs, charts,
records, studies, reports, processes, schedules and statistical information, (v)
data, figures, projections, estimates, pricing data, customer lists, buying
manuals or procedures, distribution manuals or procedures, other policy and
procedure manuals or handbooks, (vi) supplier information, tax records,
personnel histories and records, sales information, and property information,
(vii) information regarding the present or future phases of business, (viii)
ideas, inventions, trademarks, business information, know-how, processes,
techniques, improvements, designs, redesigns, creations, discoveries, trade
secrets, and developments, (ix) all computer software licensed or developed by
the Company or its subsidiaries, affiliates or divisions, computer programs,
computer-based and web-based training programs, and systems, and (x) finances
and financial information, but Confidential Information will not include
information of the Company or its subsidiaries, affiliates or divisions that (1)
became or becomes a matter of public knowledge through sources independent of
the Executive, (2) has been or is disclosed by the Company or its subsidiaries,
affiliates or divisions without restriction on its use, or (3) has been or is
required or specifically permitted to be disclosed by law or governmental order
or regulation. The Executive also agrees that, if there is any reasonable doubt
whether an item is public knowledge, to not regard the item as public knowledge
until and unless the Company’s Chief Executive Officer confirms to the Executive
that the information is public knowledge.

3

--------------------------------------------------------------------------------

          (c) The provisions of this Section 5 shall not preclude the Executive
from disclosing such information to the Executive's professional tax advisor or
legal counsel solely to the extent necessary to the rendering of their
professional services to the Executive if such individuals agree to keep such
information confidential.

          (d) The Executive agrees that upon leaving the Company’s employ the
Executive will remain reasonably available to answer questions from Company
officers regarding the Executive’s former duties and responsibilities and the
knowledge the Executive obtained in connection therewith.

          (e) The Executive agrees that upon leaving the Company's employ the
Executive will not communicate with, or give statements to, any member of the
media (including print, television, or radio media) relating to any matter
(including pending or threatening lawsuits or administrative investigations)
about which the Executive has knowledge or information (other than knowledge or
information that is not Confidential Information) as a result of employment with
the Company. The Executive further agrees to notify the Chief Executive Officer
or his or her designee immediately after being contacted by any member of the
media with respect to any matter affected by this section.

          (f) The Executive agrees that all information, inventions, and
discoveries, made or conceived by the Executive, either alone or with others, at
any time while employed by the Company, which arises out of such employment or
is pertinent to any field of business or research in which, during such
employment, the Company, its subsidiaries, affiliates or divisions is engaged or
(if such is known to or ascertainable by the Executive) is considering engaging
(“Intellectual Property”) (i) whether or not patented or patentable, shall be
and remain the sole property of the Company and the Executive shall not seek a
patent without the prior consent of an authorized representative of the Company
and (ii) shall be disclosed promptly to an authorized representative of the
Company along with all information the Executive possesses with regard to
possible applications and uses. Further, at the request of the Company, and
without expense or additional compensation to the Executive, the Executive
agrees to execute such documents and perform such other acts as the Company
deems necessary, to obtain patents on such Intellectual Property in a
jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or its designee such Intellectual Property and all patent applications
and patents relating thereto.

          (g) The Executive and the Company agree that the Executive intends all
original works of authorship within the purview of the copyright laws of the
United States authored or created by the Executive in the course of the
Executive’s employment with the Company will be works for hire within the
meaning of such copyright law.

4

--------------------------------------------------------------------------------

          (h) Upon termination of the Executive’s employment, or at any time
upon request of the Company, the Executive will return all Confidential
Information and Intellectual Property to the Company, in any form, including but
not limited to letters, memoranda, reports, notes, notebooks, books of account,
drawings, prints, specifications, formulae, data printouts, microfilms, magnetic
tapes, disks, recordings, documents, and all copies thereof.

     6. Termination. The Executive’s employment may be terminated during the
Term of Employment only as follows:

          (a) Death. The Executive’s employment shall terminate upon the
Executive’s death.

          (b) Disability. If, as a result of the Executive’s Disability (as
defined below), the Executive shall have been absent from the Executive’s duties
hereunder on a full-time basis for the entire period of six consecutive months,
and, within thirty days after written notice of termination is given by the
Company (which may occur before or after the end of such six-month period), the
Executive shall not have returned to the performance of the Executive’s duties
hereunder on full-time basis, the Executive’s employment shall terminate. A
termination of employment pursuant to this Section 6(b) shall be deemed an
involuntary termination for purposes of this Agreement. For purposes of this
Agreement, the term “Disability” shall mean a physical or mental illness,
impairment or condition reasonably determined by the Board that prevents the
Executive from performing the duties of the Executive’s position under this
Agreement.

          (c) Cause. The Company may terminate the Executive’s employment for
Cause. For this purpose, “Cause” means the occurrence of any of the following
(i) the Executive’s continuous failure to substantially perform the Executive’s
duties hereunder (unless such failure is a result of a Disability as defined in
Section 6(b)), (ii) the Executive’s theft, dishonesty, breach of fiduciary duty
for personal profit or falsification of any documents of the Company, (iii) the
Executive’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company, (iv)
misconduct by the Executive within the scope of Section 304 of the
Sarbanes-Oxley Act of 2002 as a result of which the Company is required to
prepare an accounting restatement, (v) the Executive’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company (including, without limitation, the
Executive’s improper use or disclosure of confidential or proprietary
information of the Company), (vi) any intentional misconduct or illegal or
grossly negligent conduct by the Executive which is materially injurious to the
Company monetarily or otherwise, (vii) any material breach by the Executive of
the provisions of Section 9 [Employment Restriction] of this Agreement, or
(viii) the Executive’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriate or
moral turpitude, or which impairs the Executive’s ability to perform his or her
duties with the Company. A termination for Cause shall not take effect unless:
(1) the Executive is given written notice by the Company of its intention to
terminate the Executive for Cause; (2) the notice specifically identifies the
particular act or acts or failure or failures to act which are the basis for
such termination; (3) the notice is given within 90 days of the Company’s
learning of such act or acts or failure or failures to act; and (4) only in the
case of clause (i) of the second sentence of this Section 6(c), the Executive
fails to substantially cure such failure to perform, to the extent such cure is
possible, within 60 days after the date that such written notice is given to the
Executive.

5

--------------------------------------------------------------------------------

          (d) Without Cause. The Company may terminate the Executive’s
employment at any time Without Cause. A termination “Without Cause” is a
termination of the Executive’s employment by the Company for any reasons other
than the death or Disability of the Executive or the involuntary termination of
the Executive for Cause as described above in Section 6(c).

          (e) Termination by the Executive for Good Reason. The Executive may
terminate the Executive’s employment with the Company for “Good Reason,” which
shall be deemed to occur if the Executive terminates the Executive’s employment
with the Company within sixty (60) days after written notice to the Company by
the Executive of the occurrence of one or more of the following conditions,
which condition(s) have not been cured within ten (10) business days after the
Company’s receipt of such written notice: (1) a failure by the Company to comply
with any material provision of this Agreement (including but not limited to the
reduction of the Executive’s salary or the target annual bonus opportunity set
forth in Section 4(b), (2) a significant diminishment in the nature or scope of
the authority, power, function or duty attached to the position which the
Executive currently maintains without the express written consent of the
Executive, or (3) the relocation of the Executive’s Principal Place of
Employment as described in Section 3 to a location that increases the regular
one-way commute distance between the Executive’s residence and Principal Place
of Employment by more than 25 miles without the Executive’s prior written
consent. The Executive’s failure to terminate employment for Good Reason within
such 60-day period shall waive the Executive’s right to terminate employment for
Good Reason based on the specified failure by Company indicated in such written
notice.

          (f) Voluntary Termination. The Executive may voluntarily resign from
the Executive’s employment with the Company at any time (a “Voluntary
Termination”). A voluntary resignation from employment by the Executive pursuant
to Section 6(e) above for Good Reason shall not be deemed a Voluntary
Termination by the Executive for purposes of this Agreement but shall be deemed
an involuntary termination.

          (g) Non-Renewal. If the Executive fails to request an extension of the
Term of Employment in accordance with Section 1 or if the Board fails to approve
such request, this Agreement shall automatically expire at the end of the then
current Term of Employment.

     7. Notice and Effective Date of Termination

          (a) Notice. Any termination of the Executive’s employment by the
Company or by the Executive during the Term of Employment (other than as a
result of death or non-renewal described in Section 6(g)) shall be communicated
by written notice of termination to the other party hereto. Such notice shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under that
provision.

6

--------------------------------------------------------------------------------

          (b) Date of Termination. The date of termination of the Executive’s
employment shall be:

               (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death;

               (ii) if the Executive’s employment is terminated due to
Disability pursuant to Section 6(b), the date of termination shall be the last
to occur of the 31st day following delivery of the notice of termination to the
Executive by the Company or the end of the consecutive six-month period referred
to in Section 6(b).

               (iii) if the Executive’s employment is terminated for any other
reason by either party, the date on which a notice of termination is delivered
to the other party; and

               (iv) if the Agreement expires pursuant to Section 6(g)
[Non-Renewal], the parties’ employment relationship shall terminate on the last
day of the then current Term of Employment without any notice.

     8. Compensation and Benefits Upon Termination.

          (a) Termination Due To Disability, Without Cause or For Good Reason.
If the Executive’s employment terminates pursuant to Sections 6(b) [Disability],
6(d) [Without Cause], or 6(e) [For Good Reason], then, subject to Section 21
[Compliance with Section 409A], in addition to all salary, annual bonuses,
expense reimbursements, benefits and accrued vacation days earned by the
Executive pursuant to Section 4 through the date of the Executive’s termination
of employment, the Executive shall be entitled to the following, provided that
within sixty (60) days following the Executive’s termination of employment the
Executive executes a general release of claims against the Company and its
subsidiaries, affiliates, stockholders, directors, officers, employees, agents,
successors and assigns (the “Release”) and the period for revocation, if any, of
such Release has expired without the Release having been revoked: .

               (i) Salary. The Company shall continue to pay to the Executive
the Executive’s salary, at the rate in effect immediately prior to such
termination of employment, through the remainder of the Initial Term or Renewal
Term then in effect.

               (ii) Bonus. The Company shall continue to pay to the Executive an
annual bonus(es) for each fiscal year of the Company ending on or before the
last day of the Initial Term or Renewal Term then in effect. Each such annual
bonus shall be equal to the greater of (A) the annual bonus earned by the
Executive for the most recent fiscal year of the Company ending prior to the
date of the Executive’s termination of employment or (B) the annual bonus that
the Executive would have earned under the Company’s bonus plan for the fiscal
year of the Company in which the Executive’s termination of employment occurs
had the Executive remained in its employment. However, in no case shall any such
post-termination annual bonus exceed the lesser of 100% of the Executive's
target bonus for the most recent fiscal year of the Company ending prior to the
date of the Executive's termination of employment or 100% of the Executive's
target bonus for the fiscal year of the Company in which the Executive's
termination of employment occurs. Such bonuses shall not be paid until due under
the applicable Company bonus plan.

7

--------------------------------------------------------------------------------

               (iii) Stock Options. Stock options granted to the Executive by
the Company and which remain outstanding immediately prior to the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested in full upon such termination of employment.

               (iv) Restricted Stock. Shares of restricted stock granted to the
Executive by the Company which have not become vested as of the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested on a pro rata basis. The number of such additional
shares of restricted stock that shall become vested as of the date of the
Executive’s termination of employment shall be that number of additional shares
that would have become vested through the date of such termination of employment
at the rate(s) determined under the vesting schedule applicable to such shares
had such vesting schedule provided for the accrual of vesting on a daily basis
(based on a 365 day year). For example, if the vesting schedule applicable to a
restricted stock award provides for vesting of 20%, 30% and 50% of the award on
the first, second and third anniversaries, respectively, of the date of grant of
the award, then pro rata vesting under this Section 8(a)(iv) shall be accrued at
daily rates of 0.05479%, 0.08219% and 0.13699%, respectively, through the date
of termination of employment. Any shares of restricted stock remaining unvested
after such pro rata acceleration of vesting shall automatically be reacquired by
the Company in accordance with the provisions of the applicable restricted stock
agreement, and the Executive shall have no further rights in such unvested
portion of the restricted stock.

     The Company shall have no further obligations to the Executive as a result
of such termination of employment except as set forth in Section 12.

          (b) Death, Termination for Cause or Voluntary Termination. If the
Executive’s employment terminates pursuant to Section 6(a) [Death], 6(c) [Cause]
or 6(f) [Voluntary Termination], the Executive (or the Executive’s designee or
the Executive’s estate) shall be entitled to receive only the salary, annual
bonuses, expense reimbursements, benefits and accrued vacation days earned by
the Executive pursuant to Section 4 through the date of the Executive’s
termination of employment. The Executive shall not be entitled to any bonus not
paid prior to the date of the Executive’s termination of employment, and the
Executive shall not be entitled to any prorated bonus payment for the year in
which the Executive’s employment terminates. Any stock options granted to the
Executive by the Company shall continue to vest only through the date on which
the Executive’s employment terminates, and any restricted stock that was granted
to the Executive by the Company that is unvested as of the date on which the
Executive’s employment terminates shall automatically be reacquired by the
Company and the Executive shall have no further rights with respect to such
restricted stock. The Company shall have no further obligations to the Executive
as a result of such termination of employment except as set forth in Section 12.

          (c) Non-Renewal. If the Agreement expires as set forth in Section 6(g)
[Non-Renewal], then, subject to Section 21 [Compliance with Section 409A], in
addition to all salary, annual bonuses, expense reimbursements, benefits and
accrued vacation days earned by the Executive pursuant to Section 4 through the
date of the Executive’s termination of employment, the Executive shall be
entitled to the following, provided that within sixty (60) days following the
Executive’s termination of employment the Executive executes the Release and the
period for revocation, if any, of such Release has expired without the Release
having been revoked: 

8

--------------------------------------------------------------------------------

               (i) Bonus. The Company shall pay the Executive an annual bonus
for the fiscal year of the Company in which the date of the Executive’s
termination of employment occurs, which shall be prorated for the portion of
such fiscal year that the Executive is employed by the Company. The amount of
such annual bonus, prior to proration, shall be equal to the greater of (A) the
annual bonus earned by the Executive for the most recent fiscal year of the
Company ending prior to the date of the Executive’s termination of employment or
(B) the annual bonus that the Executive would have earned under the Company’s
bonus plan for the fiscal year of the Company in which the Executive’s
termination of employment occurs had the Executive remained in its employment.
However, in no case shall any such post-termination annual bonus exceed the
lesser of 100% of the Executive's target bonus for the most recent fiscal year
of the Company ending prior to the date of the Executive's termination of
employment or 100% of the Executive's target bonus for the fiscal year of the
Company in which the Executive's termination of employment occurs. Such bonuses
shall not be paid until due under the applicable Company bonus plan.

               (ii) Stock Options. Stock options granted to the Executive by the
Company and which remain outstanding immediately prior to the date of
termination of the Executive’s employment, as provided in Section 7(b), shall be
vested and exercisable in accordance with their terms.

               (iii) Restricted Stock. Shares of restricted stock granted to the
Executive by the Company which have not become vested as of the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested on a pro rata basis. The number of such additional
shares of restricted stock that shall become vested as of the date of the
Executive’s termination of employment shall be that number of additional shares
that would have become vested through the date of such termination of employment
at the rate(s) determined under the vesting schedule applicable to such shares
had such vesting schedule provided for the accrual of vesting on a daily basis
(based on a 365 day year). For example, if the vesting schedule applicable to a
restricted stock award provides for vesting of 20%, 30% and 50% of the award on
the first, second and third anniversaries, respectively, of the date of grant of
the award, then pro rata vesting under this Section 8(a)(iv) shall be accrued at
daily rates of 0.05479%, 0.08219% and 0.13699%, respectively, through the date
of termination of employment. Any shares of restricted stock remaining unvested
after such pro rata acceleration of vesting shall automatically be reacquired by
the Company in accordance with the provisions of the applicable restricted stock
agreement, and the Executive shall have no further rights in such unvested
portion of the restricted stock.

9

--------------------------------------------------------------------------------

     The Company shall have no further obligations to the Executive as a result
of such termination except as set forth in Section 12.

           (d) Special Change in Control Provisions.

               (i) Change in Control Benefits.

                     (1) In the event of a Change in Control (as defined below),
all shares of restricted stock granted to the Executive by the Company shall
become vested in full immediately prior to the consummation of such Change in
Control, and, subject to Section 21 [Compliance with Section 409A], the
Executive shall be entitled to receive an additional salary equal to Sixty Two
Thousand Five Hundred Dollars ($62,500) per month for a period of two (2) years
following the Change in Control unless and until the Voluntary Termination (as
defined in Section 6(f)) of the Executive’s employment or the termination for
Cause (as defined in Section 6(c)) of the Executive’s employment.

                    (2) In addition to the payments and benefits provided by
Section 8(d)(i)(1) above, if the Executive’s employment is terminated either by
the Company Without Cause (as defined in Section 6(d)) or by the Executive for
Good Reason (as defined in Section 6(e)), in either case within one month prior
to and twelve (12) months following a Change in Control, then, subject to
Section 21 [Compliance with Section 409A], the Executive shall be entitled to
the following (in addition to any other payments or benefits provided under this
Agreement), provided that within sixty (60) days following the Executive’s
termination of employment the Executive executes the Release and the period for
revocation, if any, of such Release has expired without the Release having been
revoked:

                         a. Salary. The salary that shall be payable to the
Executive under Section 8(a) shall be paid for a period of not less than two (2)
years commencing on the date of the Executive’s termination of employment.

                         b. Bonus. The bonus that shall be payable to the
Executive under Section 8(a) shall be paid for each fiscal year of the Company
ending within a period of not less than two (2) years commencing on the date of
the Executive’s termination of employment.

                         c. Health Care Coverage. The Executive shall be
entitled to the continuation of the Executive’s health care coverage under the
Company’s employee benefit plans (including medical, dental, vision and mental
coverage) which the Executive had at the time of the termination of employment
(including coverage for the Executive’s dependents to the extent such dependents
were covered immediately prior to such termination of employment) at the
Company’s expense for a period of two (2) years following the date of the
Executive’s termination of employment. Such health care continuation rights will
be in addition to any rights the Executive may have under ERISA Sections 600 and
thereafter and Section 4980B of the Internal Revenue Code (“COBRA coverage”).

                         d. Estate Planning. The Executive shall also be
entitled to the reimbursement of the Executive’s estate planning expenses
(including attorneys’ fees) as to which and on the terms of which the Executive
was entitled prior to the termination for a period of two (2) years following
the date of termination of employment.

10

--------------------------------------------------------------------------------

               (ii) Change in Control Defined. A “Change in Control” shall be
deemed to have occurred if: (1) any person or group (within the meaning of Rule
13d-3 of the rules and regulations promulgated under the Securities Exchange Act
of 1934, as amended) shall acquire during the twelve-month period ending on the
date of the most recent acquisition by such person or group, in one or a series
of transactions, whether through sale of stock or merger, ownership of stock of
the Company that constitutes 35% or more of the total voting power of the stock
of the Company or any successor to the Company; (2) a merger in which the
Company is a party pursuant to which any person or such group acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, or (3) the sale, exchange, or transfer of all or
substantially all of the Company’s assets (other than a sale, exchange, or
transfer to one or more corporations where the stockholders of the Company
before and after such sale, exchange, or transfer, directly or indirectly, are
the beneficial owners of at least a majority of the voting stock of the
corporation(s) to which the assets were transferred).

               (iii) Excise Tax Gross-Up. If the Executive becomes entitled to
one or more payments (with a “payment” including the vesting of restricted
stock, a stock option, or other non-cash benefit or property), whether pursuant
to the terms of this Agreement or any other plan or agreement with the Company
or any affiliated company (collectively, “Change in Control Payments”), which
are or become subject to the tax (“Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company shall pay to
the Executive at the time specified below such amount (the “Gross-up Payment”)
as may be necessary to place the Executive in the same after-tax position as if
no portion of the Change in Control Payments and any amounts paid to the
Executive pursuant to Section 8 had been subject to the Excise Tax. The Gross-up
Payment shall include, without limitation, reimbursement for any penalties and
interest that may accrue in respect of such Excise Tax. For purposes of
determining the amount of the Gross-up Payment, the Executive shall be deemed:
(A) to pay federal income taxes at the highest marginal rate of federal income
taxation for the year in which the Gross-up Payment is to be made; and (B) to
pay any applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year. If the Excise Tax
is subsequently determined to be less than the amount taken into account
hereunder at the time the Gross-up Payment is made, the Executive shall repay to
the Company at the time that the amount such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to the Executive or otherwise
realized as a benefit by the Executive) the portion of the Gross-up Payment that
would not have been paid if such Excise Tax had been used in initially
calculating the Gross-up payment, plus interest on the amount of such repayment
at the rate provided in Section 1274 (b)(2)(B) of the Code. In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time the Gross-up Payment is made, the Company shall make an additional
Gross-up Payment in respect of such excess (plus any interest and penalties
payable with respect to such excess) at the time that the amount of such excess
is finally determined.

11

--------------------------------------------------------------------------------

               (iv) The Gross-up Payment provided for above shall be paid,
subject to Section 21 [Compliance with Section 409A], on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Change in Control Payments
(or any portion thereof) are subject to the Excise Tax; provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined by counsel or auditors selected by the Company
and reasonably acceptable to the Executive, of the minimum amount of such
payments. The Company shall pay to the Executive the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, the Executive shall repay such amount on the fifth day after
demand by the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code). The Company shall have the right to control all
proceedings with the Internal Revenue Service that may arise in connection with
the determination and assessment of any Excise Tax and, at its sole option, the
Company may pursue or forego any and all administrative appeals, proceedings,
hearings, and conferences with any taxing authority in respect of such Excise
Tax (including any interest or penalties thereon); provided, however, that the
Company’s control over any such proceedings shall be limited to issues with
respect to which a Gross-up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest any other issue raised by the
Internal Revenue Service or any other taxing authority. The Executive shall
cooperate with the Company in any proceedings relating to the determination and
assessment of any Excise Tax and shall not take any position or action that
would materially increase the amount of any Gross-up Payment hereunder.

          (e) Breach of Certain Obligations.

               (i) The Executive acknowledges and agrees that in the event that
the Executive breaches or threatens to breach Sections 5 or 9 of this Agreement,
all compensation and benefits otherwise payable pursuant to this Agreement and
the vesting and/or exercisability of all stock options, restricted stock and
other forms of equity compensation previously awarded to the Executive,
notwithstanding the provisions of any agreement evidencing any such award to the
contrary, shall immediately cease.

               (ii) The Company shall give prompt notice to the Executive of its
discovery of a breach by the Executive of Section 9 of this Agreement. If it is
determined by a vote of not less than two-thirds of the members of the Board
that the Executive has breached Section 9 of this Agreement and has not cured
such breach within ten (10) business days of such notice, then:

                    (1) the Executive shall forfeit to the Company (A) all stock
options, stock appreciation rights and other equity compensation awards (other
than shares of restricted stock, restricted stock units or similar awards)
granted to the Executive by the Company which remain outstanding and unexercised
or unpaid as of the date of such determination by the Board (the “Breach
Determination Date”) and (B) all shares of restricted stock, restricted stock
units and similar awards granted to the Executive by the Company which continue
to be held by the Executive as of the Breach Determination Date to the extent
that such awards vested during the Forfeiture Period (as defined below); and

12

--------------------------------------------------------------------------------

                     (2) the Executive shall pay to the Company all gains
realized by the Executive upon (A) the exercise by or payment in settlement to
the Executive on and after the commencement of the Forfeiture Period of stock
options, stock appreciation rights and other equity compensation awards (other
than shares of restricted stock, restricted stock units or similar awards)
granted to the Executive by the Company and (B) the sale on and after the
commencement of the Forfeiture Period of shares or other property received by
the Executive pursuant to awards of restricted stock, restricted stock units or
similar awards granted to the Executive by the Company and which vested during
the Forfeiture Period.

     For purposes of this Section, the gain realized by the Executive upon the
exercise or payment in settlement of stock options, stock appreciation rights
and other equity compensation awards shall be equal to (A) the closing sale
price on the date of exercise (as reported on the stock exchange or market
system constituting the principal market for the shares subject to the
applicable award) of the number of shares issued to the Executive upon such
exercise or settlement, reduced by the purchase price, if any, paid by the
Executive to acquire such shares, or (B) if any such award was settled by
payment in cash to the Executive, the gain realized by the Executive shall be
equal to the amount of cash paid to the Executive. Further, for purposes of this
Section, the gain realized by the Executive upon the sale of shares or other
property received by the Executive pursuant to awards of restricted stock,
restricted stock units or similar awards shall be equal to the gross proceeds of
such sale realized by the Executive. Gains determined for purposes of this
Section shall be determined without regard to any subsequent increase or
decrease in the market price of the Company’s stock or taxes paid by or withheld
from the Executive with respect to such transactions.

     For the purposes of this Section, the “Forfeiture Period” shall be the
period ending on the Breach Determination Date and beginning on the earlier of
(A) the date six months prior to the Breach Determination Date or (B) the
business day immediately preceding the date of the Executive’s termination of
employment with the Company.

     The Company shall have the right (but not the obligation) to deduct from
any amounts payable from time to time to the Executive by the Company pursuant
to this Agreement or otherwise (including wages or other compensation, vacation
pay or other benefits, and any other amounts owed to the Executive by the
Company) any and all amounts the Executive is required to pay to the Company
pursuant to this Section. The Executive agrees to pay to the Company immediately
upon the Breach Determination Date the amount payable by the Executive to the
Company pursuant to this Section which the Company has not recovered by means of
such deductions.

               (iii) The Executive acknowledges that money will not adequately
compensate the Company for the substantial damages that will arise upon the
breach or threatened breach of Sections 5 or 9 of this Agreement and that the
Company will not have any adequate remedy at law. For this reason, such breach
or threatened breach will not be subject to the arbitration clause in Section
18; rather, the Company will be entitled, in addition to other rights and
remedies, to specific performance, injunctive relief, and other equitable relief
to prevent or restrain such breach or threatened breach. The Company may obtain
such relief from (1) any court of competent jurisdiction, (2) an arbitrator
pursuant to Section 18 hereof, or (3) a combination of the two (e.g., by
simultaneously seeking arbitration under Section 18 and a temporary injunction
from a court pending the outcome of the arbitration). It shall be the Company’s
sole and exclusive right to elect which approach to use to vindicate its rights.
The Executive further agrees that in the event of a breach or threatened breach,
the Company shall be entitled to obtain an immediate injunction and restraining
order to prevent such breach and/or threatened breach and/or continued breach,
without posting a bond or having to prove irreparable harm or damages, and to
obtain all costs and expenses, including reasonable attorneys’ fees and costs.
In addition, the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants in this Agreement.

13

--------------------------------------------------------------------------------

     9. Certain Employment Obligations.

          (a) Employee Acknowledgement. The Company and the Executive
acknowledge that (i) the Company has a special interest in and derives
significant benefit from the unique skills and experience of the Executive; (ii)
as a result of the Executive’s service with the Company, the Executive will use
and have access to some of the Company’s proprietary and valuable Confidential
Information during the course of the Executive’s employment; (iii) the
Confidential Information has been developed and created by the Company at
substantial expense and constitutes valuable proprietary assets of the Company,
and the Company will suffer substantial damage and irreparable harm which will
be difficult to compute if, during the term of the Executive’s employment or
therafter, the Executive should disclose or improperly use such Confidential
Information in violation of the provisions of this Agreement; (iv) the Company
will suffer substantial damage and irreparable harm which will be difficult to
compute if the Executive competes with the company in violation of this
Agreement; (v) the Company will suffer substantial damage which will be
difficult to compute if, the Executive solicits or interferes with the Company’s
employees, clients, or customers; (vi) the provisions of this Agreement are
reasonable and necessary for the protection of the business of the Company; and
(vii) the provisions of this Agreement will not preclude the Executive from
obtaining other gainful employment or service.

          (b) Non-Compete.

               (i) During the Term of Employment and for a period of twenty-four
(24) months following the Executive's termination of employment with the
Company, Executive shall not, directly or indirectly, own, manage, control, be
employed by, consult with, participate in, or be connected in any manner with
the ownership, management, operation, control of, or otherwise become involved
with, any Competing Business, nor shall the Executive undertake any planning to
engage in any such activity.

     For purposes of this Agreement, a Competing Business shall mean any of the
following: (1) any business that is in whole or in substantial part competitive
with the business of the Company then being conducted or under consideration,
(2) any off-price retailer or retailer of discount merchandise, including
without limitation, Burlington Coat Factory Warehouse Corporation, Federated
Department Stores, Inc., TJX Companies Inc., Retail Ventures Inc., Kohl’s
Corporation, Stein Mart, Inc., and (3) any affiliates, subsidiaries or
successors of businesses identified above.

               (ii) Section 9(b)(i) shall not prohibit the Executive from making
any investment of 1% or less of the equity securities of any publicly-traded
corporation which is considered to be a Competing Business.

14

--------------------------------------------------------------------------------

          (c) Non-Solicitation of Employees. During the Term of Employment and
for a period of 24 months following the Executive’s termination of that
employment with the Company, the Executive shall not, without the written
permission of the Company or an affected affiliate, directly or indirectly (i)
solicit, employ or retain, or have or cause any other person or entity to
solicit, employ or retain, any person who is employed by the Company or was
employed by the Company during the 6-month period prior to such solicitation,
employment, or retainer, (ii) encourage any such person not to devote his or her
full business time to the Company, or (iii) agree to hire or employ any such
person.

          (d) Non-Solicitation of Third Parties. During the Term of Employment
and for a period of 24 months following the Executive’s termination of
employment with the Company, the Executive shall not directly or indirectly
solicit or otherwise influence any entity with a business arrangement with the
Company, including, without limitation, customers, suppliers, sales
representatives, lenders, lessors, and lessees, to discontinue, reduce, or
otherwise materially or adversely affect such relationship.

          (e) Non-Disparagement. The Executive acknowledges and agrees that the
Executive will not defame or criticize the services, business, integrity,
veracity, or personal or professional reputation of the Company or any of its
directors, officers, employees, affiliates, or agents of any of the foregoing in
either a professional or personal manner either during the term of the
Executive’s employment or thereafter.

     10. Exercise of Stock Options Following Termination. If the Executive's
employment terminates, Executive (or the Executive's estate) may exercise the
Executive's right to purchase any vested stock under the stock options granted
to Executive by the Company as provided in the applicable stock option
agreement. All such purchases must be made by the Executive in accordance with
the applicable stock option plans and agreements between the parties.

     11. Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to the Executive hereunder, all
such amounts shall be paid in accordance with the terms of this Agreement and
applicable law to the Executive’s beneficiary pursuant to a written designation
of beneficiary, or, if there is no effective written designation of beneficiary
by the Executive, to the Executive’s estate.

     12. Insurance and Indemnity. The Company shall, to the extent permitted by
law, include the Executive during the Term of Employment under any directors and
officers liability insurance policy maintained for its directors and officers,
with coverage at least as favorable to the Executive in amount and each other
material respect as the coverage of other officers covered thereby. The
Company’s obligation to provide insurance and indemnify the Executive shall
survive expiration or termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions of the Executive occurring
during the Executive’s employment with the Company. Such obligations shall be
binding upon the Company’s successors and assigns and shall inure to the benefit
of the Executive’s heirs and personal representatives.

15

--------------------------------------------------------------------------------

     13. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:       Barbara Rentler    Executive Vice President,
Merchandising    Ross Stores, Inc.    1372 Broadway, 8th Floor    New York, NY
10018    If to the Company:  Ross Stores, Inc.    4440 Rosewood Drive   
Pleasanton, CA 94588    Attention: General Counsel 


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

     14. Complete Agreement; Modification, Waiver; Entire Agreement. This
Agreement represents the complete agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
promises or representations of the parties, except those relating to repayment
of signing and related bonuses, or relocation expense reimbursements. To the
extent that the bonus payment provisions (i.e., post-termination bonus payments)
provided in this Agreement differ from the provisions of the Company’s incentive
bonus plans (currently the Incentive Compensation Plan) or any replacement
plans, such bonus payments shall be paid pursuant to the provisions of this
Agreement except to the extent expressly prohibited by law. Except as provided
by Section 21 [Compliance with Section 409A], no provision of this Agreement may
be amended or modified except in a document signed by the Executive and the
chairman of the Compensation Committee of the Board or such other person as may
be designated by the Board. No waiver by the Executive or the Company of any
breach of, or lack of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or the same condition or provision at another time. This Agreement,
along with any stock option, restricted stock or other equity compensation award
agreements between the parties, constitute the entire agreement between the
parties regarding their employment relationship. To the extent that this
Agreement is in any way inconsistent with any prior or contemporaneous stock
option, restricted stock or other equity compensation award agreements between
the parties, this Agreement shall control. No agreements or representations,
oral or otherwise, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

     15. Governing Law - Severability. The validity, interpretation,
construction, performance, and enforcement of this Agreement shall be governed
by the laws of the state in which the Executive’s principle place of employment
described in Section 3 is located without reference to that state’s choice of
law rules. If any provision of this Agreement shall be held or deemed to be
invalid, illegal, or unenforceable in any jurisdiction, for any reason, the
invalidity of that provision shall not have the effect of rendering the
provision in question unenforceable in any other jurisdiction or in any other
case or of rendering any other provisions herein unenforceable, but the invalid
provision shall be substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision and
which would be enforceable to the maximum extent permitted in such jurisdiction
or in such case.

16

--------------------------------------------------------------------------------

     16. Mitigation Not Required. In the event the Executive’s employment with
the Company terminates for any reason, the Executive shall not be obligated to
seek other employment following such termination. However, any amounts due the
Executive under this Agreement shall be offset by any remuneration attributable
to any subsequent employment that the Executive may obtain during the period of
payment of compensation under this Agreement following the termination of the
Executive’s employment with the Company.

     17. Withholding. All payments required to be made by the Company hereunder
to the Executive or the Executive’s estate or beneficiaries shall be subject to
the withholding of such amounts as the Company may reasonably determine it
should withhold pursuant to any applicable law. To the extent permitted, the
Executive may provide all or any part of any necessary withholding by
contributing Company stock with value, determined on the date such withholding
is due, equal to the number of shares contributed multiplied by the closing
price per share as reported on the securities exchange constituting the primary
market for the Company’s stock on the date preceding the date the withholding is
determined.

     18. Arbitration. In the event of any dispute or claim relating to or
arising out of the parties’ employment relationship or this Agreement
(including, but not limited to, any claims of breach of contract, wrongful
termination, or age, race, sex, disability or other discrimination), all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in the city in which the
Executive’s principal place of employment is located by an arbitrator mutually
agreed upon by the parties hereto or, in the absence of such agreement, by an
arbitrator selected in accordance with the Employment Arbitration Rules of the
American Arbitration Association, provided, however, that the Executive’s
arbitration provision shall not apply, unless the Company elects otherwise, to
any disputes or claims relating to or arising out of the Executive’s breach of
Sections 5 or 9 of this Agreement. Notwithstanding the foregoing, if either the
Company or the Executive shall request, such arbitration shall be conducted by a
panel of three arbitrators, one selected by the Company, one selected by the
Executive, and the third selected by agreement of the first two, or, in the
absence of such agreement, in accordance with such Rules.

     If there is termination of the Executive’s employment with the Company
followed by a dispute as to whether the Executive is entitled to the benefits
provided under this Agreement, then, during the period of that dispute the
Company shall pay the Executive fifty percent (50%) of the amount specified in
Section 8 hereof (except that the Company shall pay one hundred percent (100%)
of any insurance premiums provided for in Section 8), if, and only if, the
Executive agrees in writing that if the dispute is resolved against the
Executive, the Executive shall promptly refund to the Company all such payments
received by, or made by the Company on behalf of, the Executive. If the dispute
is resolved in the Executive’s favor, promptly after resolution of the dispute
the Company shall pay the Executive the sum that was withheld during the period
of the dispute plus interest at the rate provided in Section 1274(d) of the
Code, compounded quarterly.

17

--------------------------------------------------------------------------------

     19. Attorney’s Fees. Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement.

     20. Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that the Executive shall not be
precluded from designating in writing one or more beneficiaries to receive any
amount that may be payable after the Executive’s death and the legal
representative of the Executive’s estate shall not be precluded from assigning
any right hereunder to the person or persons entitled thereto. This Agreement
shall be binding upon and shall inure to the benefit of the Executive, the
Executive’s heirs and legal representatives and, the Company and its successors.

     21. Compliance with Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Code Section 409A (“Section 409A Deferred Compensation”)
shall be subject to, limited by and construed in accordance with the
requirements of Code Section 409A and all regulations and other guidance
promulgated by the Secretary of the Treasury pursuant to such Section (such
Section, regulations and other guidance being referred to herein as “Section
409A”), including the following:

          (a) Separation from Service. Payments and benefits constituting
Section 409A Deferred Compensation otherwise payable or provided pursuant to
Section 8 upon the Executive’s termination of employment shall be paid or
provided only at the time of a termination of the Executive’s employment which
constitutes a Separation from Service. For the purposes of this Agreement, a
“Separation from Service” is a separation from service within the meaning of
Section 409A.

          (b) Six-Month Delay Applicable to Specified Employees. If, at the time
of a Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A (a “Specified Employee”), then any
payments and benefits constituting Section 409A Deferred Compensation to be paid
or provided pursuant to Section 8 upon the Separation from Service of the
Executive shall be paid or provided commencing on the later of (i) the date that
is six (6) months after the date of such Separation from Service or, if earlier,
the date of death of the Executive (in either case, the “Delayed Payment Date”),
or (ii) the date or dates on which such Section 409A Deferred Compensation would
otherwise be paid or provided in accordance with Section 8. All such amounts
that would, but for this Section 21(b), become payable prior to the Delayed
Payment Date shall be accumulated and paid on the Delayed Payment Date.

18

--------------------------------------------------------------------------------

          (c) Heath Care and Estate Planning Benefits. In the event that all or
any of the health care or estate planning benefits to be provided pursuant to
Sections 8(d)(i)(3) or 8(d)(i)(4) as a result of a Participant’s Separation from
Service constitute Section 409A Deferred Compensation, the Company shall provide
for such benefits constituting Section 409A Deferred Compensation in a manner
that complies with Section 409A. To the extent necessary to comply with Section
409A, the Company shall determine the health care premium cost necessary to
provide such benefits constituting Section 409A Deferred Compensation for the
applicable coverage period and shall pay such premium cost which becomes due and
payable during the applicable coverage period on the applicable due date for
such premiums; provided, however, that if the Executive is a Specified Employee,
the Company shall not pay any such premium cost until the Delayed Payment Date.
If the Company’s payment pursuant to the previous sentence is subject to a
Delayed Payment Date, the Executive shall pay the premium cost otherwise payable
by the Company prior to the Delayed Payment Date, and on the Delayed Payment
Date the Company shall reimburse the Executive for such Company premium cost
paid by the Executive and shall pay the balance of the Company’s premium cost
necessary to provide such benefit coverage for the remainder of the applicable
coverage period as and when it becomes due and payable over the applicable
period.

          (d) Stock-Based Awards. The vesting of any stock-based compensation
awards which constitute Section 409A Deferred Compensation and are held by the
Executive, if the Executive is a Specified Employee, shall be accelerated in
accordance with this Agreement to the extent applicable; provided, however, that
the payment in settlement of any such awards shall occur on the Delayed Payment
Date. Any stock-based compensation which vests and becomes payable upon a Change
in Control in accordance with Section 8(d)(i)(1) shall not be subject to this
Section 21(d).

          (e) Rights of the Company; Release of Liability. It is the mutual
intention of the Executive and the Company that the provision of all payments
and benefits pursuant to this Agreement be made in compliance with the
requirements of Section 409A. To the extent that the provision of any such
payment or benefit pursuant to the terms and conditions of this Agreement would
fail to comply with the applicable requirements of Section 409A, the Company
may, in its sole and absolute discretion and without the consent of the
Executive, make such modifications to the timing or manner of providing such
payment and/or benefit to the extent it determines necessary or advisable to
comply with the requirements of Section 409A; provided, however, that the
Company shall not be obligated to make any such modifications. Any such
modifications made by the Company shall, to the maximum extent permitted in
compliance with the requirements of Section 409A, preserve the aggregate
monetary face value of such payments and/or benefits provided by this Agreement
in the absence of such modification; provided, however, that the Company shall
in no event be obligated to pay any interest or other compensation in respect of
any delay in the provision of such payments or benefits in order to comply with
the requirements of Section 409A. The Executive acknowledges that (i) the
provisions of this Section 21 may result in a delay in the time at which
payments would otherwise be made pursuant to this Agreement and (ii) the Company
is authorized to amend the this Agreement, to void or amend any election made by
the Executive under this Agreement and/or to delay the payment of any monies
and/or provision of any benefits in such manner as may be determined by the
Company, in its discretion, to be necessary or appropriate to comply with
Section 409A (including any transition or grandfather rules thereunder) without
prior notice to or consent of the Executive. The Executive hereby agrees that in
no event shall the Company, or any of its directors, officers or stockholders be
liable for any tax, cost or penalty incurred by the Executive pursuant to Code
Section 409A.

19

--------------------------------------------------------------------------------

     22. Future Equity Compensation. The Executive understands and acknowledges
that all awards, if any, of stock options, restricted stock and other forms of
equity compensation by the Company are made at the sole discretion of the Board
of Directors of the Company or a committee thereof. The Executive further
understands and acknowledges, however, that unless the Executive has executed
this Agreement and each successive amendment extending the Initial Term or any
subsequent Renewal Term of the Agreement as may be agreed to by the Company and
the Executive, it is the intention of the Board of Directors and the Executive
that, notwithstanding any continued employment with the Company, (a) the Company
shall have no obligation to grant any award of stock options, restricted stock
or any other form of equity compensation which might otherwise have been granted
to the Executive on or after the intended commencement of the Initial Term or
such successive Renewal Term for which the Executive has failed to sign the
Agreement or the applicable Term of Employment extension amendment and (b) any
such award which is nevertheless granted to the Executive after the intended
commencement of the Initial Term or Renewal Term for which the Executive has
failed to sign such Agreement or applicable extension amendment shall not vest
unless and until the Executive has executed the Agreement or applicable
extension amendment, notwithstanding the provisions of any agreement evidencing
such award to the contrary.

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the date and year first above written.

ROSS STORES, INC.  EXECUTIVE 
/s/ Michael Balmuth     /s/ Barbara Rentler  By: Michael Balmuth  Barbara
Rentler    Vice Chairman, President and Chief    Executive Officer   


20

--------------------------------------------------------------------------------

BARBARA RENTLER

EXECUTIVE VICE PRESIDENT, MERCHANDISING

EXECUTIVE EMPLOYMENT AGREEMENT

CONTRACT TERM SHEET

  EVENT   PROVISIONS   Contract Term
 * January 1, 2007 – March 31, 2011

  Renewal Term
 * Two years following contract term.

  Renewal Process
 * EVP submits written request to CEO no sooner than twelve (12) months prior to
   the end of the contract term
 * Within 30 days of receipt of request, CEO will discuss with Compensation
   Committee. Within 30 days of Committee's consideration, CEO advises EVP in
   writing whether extension is approved.

  Cash Compensation

 * Annual Salary - $750,000
 * Lump sum Insurance Premium: $1,820

  Bonus
 * Eligible for annual bonuses under the Incentive Compensation Plan
 * Current EVP bonus target is 65% of salary.

  Equity Plan Participation

 * Eligible for equity grants under 2004 Equity Incentive Plan.
 * Restricted Stock Grant awarded at a dollar value of $1,500,000. The number of
   shares is dependent upon the stock price at the close of the market on
   January 2, 2007. The shares will "cliff" vest as follows: 100% to vest on
   March 31, 2011.

  Benefits
 * Eligible to participate in all of the company's plans for employees and
   senior executives.
 * Eligible for reimbursement up to $15,000 per fiscal year for estate tax
   planning purposes.

  Life Insurance Coverage
 * Face Value $3 million

  Governing Law

 * New York
 * Mandatory arbitration of disputes

  Restrictive Covenants

 * During term of agreement and for 24 months after termination, EVP is not to
   work for any parent, subsidiary or related company of a competitor, solicit
   employees of such entities, or solicit Company's suppliers or customers, or
   disparage Company.

  Mitigation
 * In the event of termination, the executive shall have no duty to seek other
   employment. However, if the executive does find another job, then any amounts
   paid by Ross shall be reduced by the salary/fee & bonus earned in new job.

  Term for Nonrenewal of Contract   Provided Executive signs general release:  
 * Salary: paid through end of contract
 * Bonus: pro-rated bonus for year of termination, based on greater of prior
   year bonus earned or current year bonus that would be earned absent
   termination, capped at lesser of 100% of prior year or current year targets
 * Options: vesting ceases upon termination.
 * Restricted Stock: pro-rata vesting based on applicable vesting schedule and
   number of days since grant date.

  Term for Cause

Including Voluntary Termination (other than Good Reason) and Death
 * Salary: paid through termination date
 * Bonus: no bonus unless fully earned by termination date
 * Options: vesting ceases upon termination
 * Restricted Stock: forego unvested restricted shares

Page 1 of 2



--------------------------------------------------------------------------------



BARBARA RENTLER

EXECUTIVE VICE PRESIDENT, MERCHANDISING

EXECUTIVE EMPLOYMENT AGREEMENT

CONTRACT TERM SHEET

  Term without Cause 

Including Disability,
and Termination
For Good Reason 
  Provided Executive signs general release:
 * Salary: paid through end of contract
 * Bonus: annual bonuses for remainder of contract term, based on greater of
   bonus earned for year prior to termination or bonus that would be earned for
   year of termination, absent termination, capped at lesser of 100% of target
   in either year
 * Options: accelerated vesting
 * Restricted Stock: pro-rata vesting based on applicable vesting schedule and
   number of months since grant date.

  Change in Control - With no


Voluntary term and no
Term for Cause
 * Additional Salary: $62,500 per month for two years
 * Options: Accelerated vesting if not assumed or substituted
 * Restricted Stock: accelerated vesting upon change in control
 * Excise Tax: Gross-up for any excise taxes on the parachute payments

  Change in Control and Term


Without Cause (as
defined earlier) Term
must occur one month prior
to or within 12 months of
Change in Control
 * Everything stated in change in control – no term, plus (provided Executive
   signs general release):
 * Salary: paid through end of contract or two years, whichever is greater
 * Bonus: annual bonuses for greater of 2 years or remainder of contract term,
   based on greater of bonus earned for year prior to termination or bonus that
   would be earned for year of termination, absent termination, capped at lesser
   of 100% of target in either year
 * Options: accelerated vesting
 * Restricted Stock received after change in control: pro-rata vesting based on
   applicable vesting schedule and number of days elapsed since grant date.
 * Excise Tax: Gross-up for excise tax on all remaining parachute payments

  Change in Control and Term


Without Cause (as
defined earlier)
Term occurs following 12
months after Change in
Control
 * Everything stated in change in control – no term, plus (provided Executive
   signs general release):
 * Salary: paid through end of contract
 * Bonus: annual bonuses for remainder of contract term, based on greater of
   bonus earned for year prior to termination or bonus that would be earned for
   year of termination, absent termination, capped at lesser of 100% of target
   in either year.
 * Options: accelerated vesting
 * Restricted Stock received after change in control: pro-rata vesting based on
   applicable vesting schedule and number of days elapsed since grant date.

  Change in Control and Term

For Cause (as defined
earlier)

 * Salary: paid through term date
 * Bonus: no bonus unless fully earned
 * Options: vesting ceases upon termination
 * Any Remaining Restricted Stock: forego unvested shares



Page 2 of 2



--------------------------------------------------------------------------------



